DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-10 are directed to the mental process (i.e. abstract idea) of collecting and processing health data and presenting results of that processing. 
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
Diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (“determinations,” carried out e.g. by a doctor upon data that is “gathered” e.g. weight or heart rate), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). The 2019 revised § 101 guidance makes clear that the “mental process” category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally, but are instead carried out using generic processing technology (see Footnotes 14 and 15 of the 2019 Revised Patent Subject Matter Eligibility Guidance). 
Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs comparison on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
It is further noted that merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extra-solution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. Applicant’s invention is essentially a computer-implemented automation of the standard medical diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not result in improved performance of the sensors, the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting and outputting the data required to carry out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.
Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
For example, the “computer,” of claim 1, is configured to store, generate or configure data, which would constitute generic computer functions.
The “communication interface,” of claim 1 similarly transmits or configures data, again constituting a generic function that is routine and well-understood.
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
For example, the applicant’s claim of “alerts” would constitute extra-solution activity. See Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018) (see MPEP 2106), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. Similarly, parsing and comparing patient data to generate alerts to indicate decompensation is merely using a computer as a tool to perform a mental process that could otherwise be performed by a clinician. 
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices. Those devices, as recited in the claims, are:
- a “communication interface” which merely gathers data
- a general computer that serves to implement the abstract idea(s)
All of the items listed above are extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. The examiner further notes that it need not be shown that the claimed elements were well-known specifically for carrying out all of the applicant’s claimed processing steps. Even if a mental process is new, it still merits rejection under 35 USC 101 if it is merely carried out using otherwise generic and well-known technology, e.g. a generic processor that is part of a generic communication interface. That it is, it need not be shown that, “a communication interface that carries out these particular features is well known,” rather, it must merely be shown that the “additional” elements beyond the associated mental process are well known. In this case, the elements such as “a communication interface” and “a general computer” are clearly well known.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
the meaning of the term “strictly,” is unclear; 
additionally, with regards to “the weight,” three different weights are claimed, “first, second and nominal,” – it is unclear which “weight” is being referenced; 
lastly, with regards to “the measurements obtained,” while a “nominal weight” and “predetermined values,” are obtained, no measurements are obtained.  

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over An (US-20190029601-A1), and further in view of Cuba (US-20170100079-A1).
Regarding claims 1 and 7, An teaches a device and method for remotely monitoring a patient suffering from chronic heart failure (see Abstract), said device comprising: 
a first communication interface configured to communicate with a weighing scale in order to obtain a measurement of the weight of the patient (“a telemetry link 115 providing for communication between the ambulatory system 105 and the external system 125.” [0048]; “a user interface 220” [0058]; “The DAQ control 242 may control the input circuit of the user interface 220 to receive the dyspnea descriptor 222 when the respiratory parameter trend satisfies a specific condition,” [0072]; “The physiological signals may contain information about patient physiological response to a precipitating event associated with onset of a future WHF event…[including] heart rate…blood oxygen saturation…[or] body weight…” [0050]); 
The examiner notes that a “communication interface configured to communicate,” does not necessarily require art to teach that claim element, as a communication interface can communicate with any device to which it is attached. Nevertheless, the examiner has cited art to teach said claim element. 
a second communication interface (“The external input device 330 may be a portable device, such as an implantable or wearable patient monitor, a portal electronic device such as a smart phone, a smart wearable, a portable health monitor, a tablet, a laptop computer, or other types of portable computerized device. Alternatively, the external input device 330 may be a stationary device. The external input device 330 may include the user interface 220,” [0078]) configured to communicate with an oxygen meter in order to obtain measurements of the heart rate and of the blood oxygen saturation level of the patient (“blood oxygen detector” [0061])
a third communication interface configured to transmit an alert to the patient (“At 550, the WHF risk indicator may be output to a user or a process. At 552, a human-perceptible presentation of the WHF risk indicator may be generated, and displayed such as on the user interface 220,” [0099]); 
and a computer connected to the three interfaces, comprising a storage memory configured to store the measurements obtained (memory [0057]; “Portions of the AMD 110 or the external system 125 may be implemented using hardware, software, firmware, or combinations thereof. Portions of the AMD 110 or the external system 125 may be implemented using an application-specific circuit that may be constructed or configured to perform one or more particular functions, or may be implemented using a general-purpose circuit that may be programmed or otherwise configured to perform one or more particular functions.” [0057])
the computer being configured to:
trigger an alert when the measurements obtained indicate a probable onset of cardiac decompensation in the patient (“At 550, the WHF risk indicator may be output to a user or a process. At 552, a human-perceptible presentation of the WHF risk indicator may be generated, and displayed such as on the user interface 220.” [0099])
obtain a nominal weight of the patient and predetermined values comprising: 
a first weight limit increase; a second weight limit increase strictly less than the first weight limit increase; 
An teaches detecting weight, but does not explicitly state this. However, Cuba, which discloses a system for detecting heart decompensation, discloses, “Prediction component 24 may identify and/or predict decompensation in subject 12 based on a change in slope of one or more graphical lines representing one or more of the predictive parameters over time.” ([0038], Cuba). It would be obvious to one of ordinary skill in the art to combine the weight analysis method of Cuba with the weight detection method of An such that patient’s weight data is more accurately processed, and heart failure can be more accurately predicted. 
a first blood oxygen saturation level; a second blood oxygen saturation level strictly greater than the first blood oxygen saturation level (“A medium WHF risk may be determined if the respiratory parameter trend exceeds the respiration threshold but the patient if free of dyspnea symptom, or if the patient has symptomatic dyspnea but the respiratory parameter trend falls below the threshold. The risk generator 236 may determine that the patient has a low WHF risk if the respiratory parameter trend falls below the respiration threshold, and the patient has no symptom of dyspnea.” [0069])
a first heart rate; and a second heart rate strictly less than the first heart rate An partly discloses a comparative consideration of heart rate (“Examples of the physiological signal may include one or more of electrocardiogram, intracardiac electrogram, arrhythmia, heart rate” [0050]). However, Cuba more explicitly discloses this (see [0038, Cuba]); it would be obvious to one of ordinary skill in the art to combine the heart rate analysis method of Cuba with the heart rate detection method of An such that patient’s heart rate data is more accurately processed, and heart failure can be more accurately predicted. 
determine, from the measurements obtained, whether any one of the following first conditions is fulfilled: 3 the weight has increased more than the first weight limit increase relative to the nominal weight of the patient (“Examples of the physiological signal may include …body weight,” [0050]); 
the weight has increased, between two measurements taken over a predetermined period strictly greater than 2 days, by a value strictly greater than the first weight limit increase (“Examples of the physiological signal may include …body weight,” [0050]); 
While An does not explicitly disclose this, see, “the one or more weight parameters include one or more of a change in mean weight of the subject during an immediately previous week, a change in mean weight of the subject during an immediately previous two weeks, a change in mean weight of the subject during an immediately previous month, a weight-based moving average convergence divergence with a long term window size of 40 days and a short term window size of 5 days, and/or other parameters.” [0033, Cuba]. It would be obvious to one of ordinary skill in the art to combine the weight analysis method of Cuba, including the time windows disclosed, with the weight detection method of An such that patient’s weight data is more accurately processed, and heart failure can be more accurately predicted.
the blood oxygen saturation level is strictly less than the first blood oxygen saturation level (“blood oxygen detector” [0061]); 
the heart rate is strictly greater than the first heart rate (“Examples of the physiological signal may include one or more of electrocardiogram, intracardiac electrogram, arrhythmia, heart rate” [0050]) 

determine that an onset of cardiac decompensation is probable when at least one of the first conditions is fulfilled (“Systems, devices, and methods discussed in this document may also be suitable for detecting various sorts of diseases or for assessing risk of developing other worsened conditions, such as cardiac arrhythmias, heart failure decompensation,” [0076]) 
determine, from the measurements obtained, whether any one of the following second conditions is fulfilled:  
the weight has increased between two measurements taken over 2 consecutive days by a value strictly greater than the second weight limit increase (see “body weight” [0050]); 
“Parameter component 22 is configured to determine one or more weight parameters… In some embodiments, the one or more weight parameters are associated with a change in the weight and/or other features of the weight of subject 12, and are determined based on the weight information from sensors 14 and/or other information.” ([0032, Cuba]). It would be obvious to one of ordinary skill in the art to combine the weight analysis method of Cuba with the weight detection method of An such that patient’s weight data is more accurately processed, and heart failure can be more accurately predicted.
the blood oxygen saturation level is strictly less than the second blood oxygen saturation level (see “blood oxygen detector” [0061]); the heart rate is strictly greater than the second heart rate (see “heart rate” [0050]), 
determine that an onset of cardiac decompensation is probable when two of the second conditions are fulfilled simultaneously, while none of the first conditions is fulfilled.
“Prediction component 24 may identify and/or predict decompensation in subject 12 based on a change in slope of one or more graphical lines representing one or more of the predictive parameters over time.” ([0038], Cuba)  

Regarding claims 2 and 8, An discloses weight detection and measurements ([0050]) but does not explicitly disclose a time window for nominal weight. However, Cuba discloses wherein the nominal weight corresponds to a first weight measurement or a first measurement after a resetting of the device or a first measurement after a period without measurement of more than 4 days (Cuba discloses a “short term window size of 5 days,” [0049]; “Parameter component 22 is configured to determine one or more weight parameters… In some embodiments, the one or more weight parameters are associated with a change in the weight and/or other features of the weight of subject 12, and are determined based on the weight information from sensors 14 and/or other information.” [0032, Cuba]). It would be obvious to one of ordinary skill in the art to combine the weight analysis method of Cuba with the weight detection method of An such that patient’s weight data is more accurately processed, and heart failure can be more accurately predicted.

Regarding claim 4, An discloses wherein that it comprises a clock associated with a human-machine interface for reminding the patient to take his or her measurements each day within a predetermined time band (“In an example, the output unit 254 may generate alerts, alarms, emergency calls, or other forms of warnings to signal the system user about the WHF detection or risk. The clinician may review, perform further analysis, or adjudicate the WHF detection or WHF risk. The WHF detection or the WHF risk, optionally along with the data acquired by the AMD 110 and other data acquisition sensors or devices, may be output to a process such as an instance of a computer program executable in a microprocessor. In an example, the process may include an automated generation of recommendations for initiating or adjusting a therapy, or a recommendation for further diagnostic test or treatment.” [0056]).  

Regarding claim 5, An discloses wherein it comprises a fourth communication interface configured to transmit the measurements to a remote server (“the remote device 124 may include a centralized server acting as a central hub for collected patient data storage and analysis. The patient data may include data collected by the AMD 110, and other data acquisition sensors or devices associated with the patient 102. The server may be configured as a uni-, multi- or distributed computing and processing system.” [0055])  

Regarding claim 6, An discloses a system for remotely monitoring a patient suffering from heart failure comprising: a remote monitoring device as claimed in claim 1, a weighing scale (while a weighing scale is not explicitly disclosed, An discloses a multitude of external sensors in [0061], and discloses monitoring body weight in [0050]; it would be obvious to one of ordinary skill in the art that the sensors of An could be used to detect the weight, as disclosed by An, such that this parameter could be used predictively to determine heart failure); an oxygen meter (“blood oxygen detector” [0061]); the weighing scale and the oxygen meter being connected to the remote monitoring device; and a remote server connected to the remote monitoring device and configured to obtain, store and display the history of the measurements of the patient (“The remote device 124 may include a centralized server acting as a central hub for collected patient data storage and analysis,” [0055])  

Regarding claim 10, An discloses a non-transient computer readable medium containing program instruction for causing a computer to perform the method [claimed] (“The risk analyzer circuit 230 may include…a computer readable medium” [0066]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Cuba, and further in view of Chaudry et al, Jung et al and Nanchen et al (see attached NPL). 
Regarding claims 3 and 9, An in view of Cuba discloses weight, blood oxygen and heart rate detection ([0050 An]; [0032, 0049, Cuba] but does not explicitly disclose the metrics claimed. The examiner cites below to three sources which discloses metrics for heart failure risk factors. 
wherein the first weight limit increase is equal to 4 kg; the second weight limit increase is equal to 2 kg; Chaudry, which teaches to weight change preceding hospitalization for heart failure and thus exists in the applicant’s field of endeavor, discloses, “Increases in body weight are associated with hospitalization for heart failure and begin at least 1 week before admission. Daily information about patients' body weight identifies a high-risk period during which interventions to avert decompensated heart failure that necessitates hospitalization may be beneficial.” (Abstract). It would be obvious to one of ordinary skill in the art to incorporate the data on optimal risk intervals for weight change, as disclosed by Chaudry, with the system of An in view of Cuba, such that weight patient’s weight data is more accurately processed, and heart failure can be more accurately predicted.
the first blood oxygen saturation level is equal to 90%; the second blood oxygen saturation level is equal to 95%; Jung et al, which teaches to mild to moderate hypoxemia in heart failure patients, discloses wherein baseline oxygen saturation typically falls between 90-94%, reflectin the first oxygen saturation level (Fig. 1, attached NPL). It would be obvious to one of ordinary skill in the art to incorporate the data on optimal risk intervals for blood oxygen saturation, as disclosed by Jung, with the system of An in view of Cuba, such that the patient’s blood oxygen data is more accurately processed, and heart failure can be more accurately predicted.
the first heart rate is equal to 110 beats/min; the second heart rate is equal to 90 beats/min.  Nanchen, which discloses risk factors for heart failure and thus exists in the applicant’s field of endeavor, discloses, “Baseline or persistent higher resting heart rate is an independent risk factor for the development of heart failure in healthy older men in the general population,” (Abstract). It would be obvious to one of ordinary skill in the art to incorporate the data on optimal risk intervals for heart rate, as disclosed by Jung, with the system of An in view of Cuba, such that the patient’s heart rate data is more accurately processed, and heart failure can be more accurately predicted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792